DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 4, and 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,000,148. Although the claims at issue are not identical, they are not patentably distinct from each other because each of limitations of the claims of the present application are described by the claims of ‘148. The limitations of claim 3 are recited by claims 1 of ‘148, particularly the multi-layer sheet of claim 1 of ‘148 having an “outer-skin layer” would necessarily also have an inner-skin layer, thus satisfying the requirements of claim 3 of the present application. The limitations of claim 4 are recited by claim 2 of ‘148. The limitations of claims 7-10 are recited by claims 3-6, respectively, of ‘148. The limitations of claims 11-14 are recited by claims 8-11, respectively, of ‘148. 

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: a “sheet configured to form a cannula aperture …” in claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 18 recite a “second compatibility layer” it does not appear that there is a “first compatibility layer” that is claimed. Because it is unclear if there should be an additional compatibility layer, the claim language is indefinite. For the purposes of examination the second compatibility layer will be interpreted to not require the inclusion of a “first compatibility layer.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-8, 10-13, 15, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilber et al. (US 2010/0288131, “Kilber”). 
Regarding claim 3, Kilber teaches a cup having a floor and a brim and a wall connecting between the brim and floor (see Fig. 3, below, and e.g., [0041]). Kilber teaches that the cup may be formed of a multi-layer sheet having outer and inner layers (i.e., “skin” layers, [0034], [0035], [0041], Fig. 1). Kilber further teaches that the outer or inner layer may comprise a mineral filler ([0042]).
    PNG
    media_image1.png
    263
    483
    media_image1.png
    Greyscale

Regarding claim 4, Kilber additionally teaches that the multilayer sheet includes a barrier layer between or interconnecting the outer and inner skins ([0054], Fig. 1).
Regarding claim 5, Kilber additionally teaches that there is an inner skin or sublayer (e.g., layer 12, Fig. 1, [0043] – [0051]) and a barrier layer (e.g., layer 18, Fig. 1, [0054]), and between them an adhesive layer (corresponding to the claimed compatibility layer, Fig. 1, layer 16, [0053]). The Examiner notes that absent structural language regarding the compatibility layer, any layer between a third layer and the barrier layer is considered to function as a compatibility layer.  
Regarding claims 6 and 8, Kilber additionally teaches that the inner layer may include a mineral filler such as calcium carbonate ([0042], [0057], Fig. 1). 
Regarding claim 7, Kilber additionally teaches that the outer layer may comprise a polypropylene copolymer ([0055], [0043], may be considered to be an “impact copolymer” in that they are described as being designed for improved structural support).
Regarding claim 10, Kilber additionally teaches that the sheet may have a thickness on the range of from about 0.03 to 0.05 inches (30 to 50 mils, [0091]).
Regarding claim 11, Kilber additionally teaches an outer skin having four layers (i.e., Fig. 1, layers 24, 26, 28, and 30) and having layer 26 between layers 24 and 28 (e.g., layer 26 is an intermediate polymeric layer between layers 24 and 28, [0055], and see generally [0052] – [0057]).
Regarding claims 12 and 13, Kilber additionally teaches that the ninth layer (i.e., Fig. 1, layer 28, [0057]) may include filler up to, for example, 5 percent by weight and the bulk of which may include various copolymers including polypropylene (e.g., [0057], [0112]). 
Regarding claim 15, Kilber additionally teaches that the cup may include the multilayer sheet configured to form a cannula aperture (see Figs. 5 and 6 and [0071], [0072], [0073], [0025]). Further, Kilber teaches that the inclusion of a mineral filler such as calcium carbonate provides additional structural integrity to the multilayer sheet and thus would act to minimize fractures during the use of the cup (see generally, [0035], [0036]).
Regarding claim 17, Kilber teaches a cup having a floor and a brim and a wall connecting between the brim and floor (see Fig. 3, below, and e.g., [0041]). Kilber teaches that the cup may be formed of a multi-layer sheet (and thus teaches a multilayer sheet) having outer and inner layers (i.e., “skin” layers, [0034], [0035], [0041], Fig. 1) and a barrier layer (e.g., layer 18, Fig. 1, [0054]). Kilber further teaches that the outer or inner layer may comprise a mineral filler ([0042]).
    PNG
    media_image2.png
    282
    501
    media_image2.png
    Greyscale

Regarding claim 18, Kilber additionally teaches that there is an inner skin or sublayer (e.g., layer 12, Fig. 1, [0043] – [0051]) and a barrier layer (e.g., layer 18, Fig. 1, [0054]), and between them an adhesive layer (corresponding to the claimed compatibility layer, Fig. 1, layer 16, [0053]). 
Regarding claims 19 and 21, Kilber additionally teaches that the inner layer may include a mineral filler such as calcium carbonate ([0042], [0057], Fig. 1).
Regarding claim 20, Kilber additionally teaches that the outer layer may comprise a polypropylene copolymer ([0055], [0043], may be considered to be an “impact copolymer” in that they are described as being designed for improved structural support).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kilber. 
Regarding claims 12 and 13, the combination remains as applied to claim 11, above, and Kilber additionally teaches that the ninth layer (i.e., Fig. 1, layer 28, [0057]) may include filler up to, for example, 5 percent by weight of mineral filler and the bulk of which may include various copolymers including polypropylene, thus at least 80% by weight of polypropylene (e.g., [0057], [0112]). Further, it would have been obvious to have adjusted the amount of polypropylene in the layer in order to adjust the cost and physical properties of the layer ([0035]). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.

Claims 9, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kilber in view of Gerbaulet et al. (US 2013/0323370, “Gerbaulet”).
Regarding claims 9, 16, and 22, the combination remains as applied to claims 3 and 17, above, however Kilber fails to teach the density of the multi-layer sheet. In the same field of endeavor of beverage preparation containers (e.g., coffee, [0002]), Gerbaulet teaches generally for a film for use in a beverage container a suitable density if between 0.68 and 0.92 and therefore one of ordinary skill in the art at the time of filing would have found it obvious to have adjusted the density of the multi-layer sheet to within that range as a suitable density for use in a beverage preparation container ([0031], [0033]). Because the density of the multilayer sheet of modified Kilber would be less than 1 g/cm^3, it would be expected to float in a sink/float separation tank. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kilber, in view of Gerbaulet, in view of Yoshida (US 2014/0363655, “Yoshida”).
Regarding claim 14, the combination remains as applied to claim 13, above, and Kilber additionally teaches that the layers may include recycled materials (e.g., [0056]). Additionally, in the same field of endeavor of food packaging materials ([0051], [0110], [0111]), Yoshida teaches that it is known to include recycled materials in various layers (Yoshida, [0091], [0092], [0105]). It would therefore have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the amount of recycled material, including up to 95%, in the layers in order to balance cost and the desired physical properties of the layer (Yoshida, [0091], [0092], [0105]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782